





CITATION: Ekelschot-Kumelj v. Bradley, 2011 ONCA 554





DATE: 20110811



DOCKET: C53245



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and MacFarland JJ.A.



BETWEEN



Majda Ekelschot-Kumelj, Stanka Niedra and Veronika
          Bradley



Applicants/Appellants



and



Ivanka Bradley, personally in her capacity as Attorney
          for Property of the late Rozalija Kumelj and in her capacity as Estate
          Trustee of the Estate of Rozalija Kumelj



Respondent



Vesna Vojvodic, for the appellant



Lisbeth A. Hollaman, for the respondent



Heard: August 10, 2011



On appeal from the order of Justice Mark L. Edwards of the
          Superior Court of Justice dated January 7, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The appellants motion to adjourn this appeal until after her motion
    concerning disclosure of certain documents in the estates case is hereby
    dismissed. We cannot see how these documents could be relevant to the case
    before us. Indeed, the appellants did not seek their disclosure in this case.
    The appeal will proceed.

[2]

The judgment appealed from is founded on two factual findings:


1)

that the
      mother was always of full mental capacity; and

2)

the
      respondent simply effected the mothers instruction.


[3]

On appeal the first finding is not challenged.

[4]

The second is challenged on the basis that the mothers physical disability
    and the amounts of money involved require the inference that the respondent was
    not simply implementing the mothers instructions. We disagree. There was ample
    evidence from the records and the evidence of others with whom the mother dealt
    to sustain the trial judges conclusion. The appellants speculation is no basis
    for us to interfere with that finding.

[5]

The appeal is dismissed. Nor is there any basis to interfere with the
    trial judges discretion in awarding the costs below. Costs of the appeal to be
    paid jointly and severally by the appellants in the amount of $15,000 inclusive
    of disbursements and applicable taxes.

S.T. Goudge J.A.


